            Case 2:20-cv-04912-JAK-SK Document 9 Filed 06/29/20 Page 1 of 5 Page ID #:100
                                                                                                                                                         POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
     CENTER FOR DISABILITY ACCESS
     Raymond G. Ballister, Jr. SBN 111282
     8033 Linda Vista Rd, Suite 200

             TELEPHONE NO.:     (858) 375-7385    FAX NO. (Optional): (888) 422-5191

 EMAIL ADDRESS (Optional):     mark@potterhandy.com
      ATTORNEY FOR (Name):      Plaintiff
 CENTRAL      DISTRICT OF CALIFORNIA
   STREET ADDRESS:

       MAILING ADDRESS:

      CITY AND ZIP CODE:

            BRANCH NAME:


      PLAINTIFF/PETITIONER:            Vogel                                                                 CASE NUMBER:

                                                                                                                         2:20-cv-04912-JAK-SK
DEFENDANT/RESPONDENT:                  Jet Plaza LLC et al
                                                                                                            Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                               (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
       a.            summons
       b.            complaint
       c.            Alternative Dispute Resolution (ADR) package
       d.            Civil Case Cover Sheet (served in complex cases only)
       e.            cross-complaint
       f.     X      other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
3.    a. Party served (specify name of party as shown on documents served):
            Jet Plaza LLC, a California Limited Liability Company
      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                  Agent for Service of Process: ANDRE KARBALAIE
4.    Address where the party was served:
      7800 Berger Ave, Playa Del Rey, CA 90293
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date):                      (2) at (time):
      b.             by substituted service.  On (date): 06/16/2020         at (time): 3:23 pm I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):
                     Jane Doe - Person in charge
                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date): 06/17/2020 from (city): San Diego                    or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence     stating actions taken first to attempt personal service.
                                                                                                                                                            Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                        Code of Civil Procedure, § 417.10
   Judicial Council of California
                                                        PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
          Case 2:20-cv-04912-JAK-SK Document 9 Filed 06/29/20 Page 2 of 5 Page ID #:101
      PLAINTIFF/PETITIONER:          Vogel                                                          CASE NUMBER:



                                     Jet Plaza LLC et al                                                        2:20-cv-04912-JAK-SK
DEFENDANT/RESPONDENT:



5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):                                             (2) from (city):
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant.
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify):        Jet Plaza LLC, a California Limited Liability Company
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name: Rudy Diaz
     b. Address: 254 e 3rd st San Dimas ca 91773
     c. Telephone number: 626 375-5246
     d. The fee for service was: $ 30
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.: 2018207657
                           (iii) County: Los Angeles

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:

     --
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                         Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
          Case 2:20-cv-04912-JAK-SK Document 9 Filed 06/29/20 Page 3 of 5 Page ID #:102
  Attorney or Party without Attorney (Name and Address):

  CENTER FOR DISABILITY ACCESS
                                                                  Telephone No.:   (858) 375-7385
  Raymond G. Ballister, Jr. SBN 111282
  8033 Linda Vista Rd, Suite 200                                    Fax No.:   (888) 422-5191

  Attorney for          Plaintiff
  Insert name of Court, and Judicial District and Branch Court:
  CENTRAL DISTRICT OF CALIFORNIA
  SHORT TITLE CASE:




  PLAINTIFF:           Vogel

  DEFENDANT:            Jet Plaza LLC et al
                                                                                                Case No.:
                                                                                                               2:20-cv-04912-JAK-SK
     Rudy Diaz
 I, ____________________________,       declare I am a Registered Process Server and was retained by Armada Prime. I was
 on the dates mentioned herein over the age of eighteen years and not a party to this action. I am authorized to serve legal process
 in the State of California. The following facts are within my personal knowledge and if sworn as a witness I can and will
 truthfully and competently testify thereto.

 I attempted to serve the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED
 Name of party served: Jet Plaza LLC, a California Limited Liability Company

6/9/20, 5:05 pm
7800 Berger Ave, Playa Del Rey, CA 90293
Unsuccessful Service Attempt.



6/11/20, 6:07 pm
7800 Berger Ave, Playa Del Rey, CA 90293
Unsuccessful Service Attempt.



6/16/20, 3:23 pm
7800 Berger Ave, Playa Del Rey, CA 90293
Unsuccessful Service Attempt. I was able to serve personally Jane Doe who identified herself as Co- Occupant. Age: 44
Ethnicity: Middle Eastern; Gender: Female; Weight: 130 ; Height: 5'5" ; Hair: Black ; Eyes: Brown;




                               Rudy Diaz

                                                                                                                                   2018207657
                                                                                                                     Los Angeles
                                                                                                            Fee for service: 30
 I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


 Executed on: _____________________                                                     Signature: ______________________________________

 ______________________________________________________________________________________________________
                           Proof of Service complies with CRC 982(a)(23) as required by CCP 417.10
                                  AFFIDAVIT OF REASONABLE DILIGENCE
    Case 2:20-cv-04912-JAK-SK Document 9 Filed 06/29/20 Page 4 of 5 Page ID #:103

Attorney or Party without Attorney (Name and Address):

CENTER FOR DISABILITY ACCESS
                                                                        Telephone No.:   (858) 375-7385
Raymond G. Ballister, Jr. SBN 111282
8033 Linda Vista Rd, Suite 200                                            Fax No.:   (888) 422-5191

Attorney for Plaintiff
Insert name of Court, and Judicial District and Branch Court:

CENTRAL DISTRICT OF CALIFORNIA
SHORT TITLE CASE:




PLAINTIFF:          Vogel
DEFENDANT:          Jet Plaza LLC et al
                                                                                                Case No.:
                                                                                                            2:20-cv-04912-JAK-SK

  1. I am at least 18 years of age, not a party to this action, and I am a resident of or employed in the county
  where the mailing took place.

  2. I served copies of the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED

  3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully
     prepaid, in the United States Mail at San Diego, California, addressed as follows:

                a. Date of Mailing: 06/17/2020
                b. Place of Mailing: San Diego, California
                c. Addressed as follows:
                                                                JET PLAZA LLC
                                                                Agent for Service of Process: ANDRE KARBALAIE
                                                                7800 Berger Ave, Playa Del Rey, CA 90293



  I am readily familiar with this businesss practice for collecting and processing correspondence for
  mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
  ordinary course of business with the United States Postal Service in a sealed envelope with postage fully
  prepaid at San Diego, California in the ordinary course of business.




  I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
  correct.


                    06/17/2020
  Executed on: _____________________                                    Signature: ______________________________________



                                                                 PROOF OF SERVICE BY MAIL
       Case 2:20-cv-04912-JAK-SK Document 9 Filed 06/29/20 Page 5 of 5 Page ID #:104
                      Vogel v. Jet Plaza LLC et al
       Case Name: ________________________________________________

       Case Number: ______________________________________________
                        2:20-cv-04912-JAK-SK


                                          DOCUMENTS SERVED

SUMMONS & PROOF OF SERVICE
COMPLAINT & CIVIL COVER SHEET
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
VERIFICATION
CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF
LOCATION
NOTICE TO PARTIES OF COURT  DIRECTED ADR PROGRAM
CERTIFICATION AND NOTICE OF INTERESTED PARTIES
NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES
NOTICE TO COUNSEL
ATTENTION: NEW CVIL ACTIONS
DEMAND FOR JURY TRIAL
NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT
AND USE OF ALTERNATIVE DISPUTE RESOLUTION (ADR)
ORDER RE STATUS (PRE TRIAL SCHEDULING) CONFERENCE
NOTICE OF AVAILABILITY OF A MAJISTRATE JUDGE TO
EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS
NOTICE OF AVAILABILITY VOLUNTARY DISPUTE RESOLUTION
STIPULATION TO ELECT REFFERAL OF ACTION TO VOLUNTARY   STANDING ORDERS FOR CIVIL CASES ASSIGNED TO
DISPUTE RESOLUTION PROGRAM (VDRP)                      JUDGE JOHN A. KRONSTADT
ORDER REQUIRING JOINT STATUS REPORT                    EXHIBIT A SCHEDULE OF PRETRIAL AND TRIAL DATES
ORDER RE FILING REQUIREMENTS                           FOR ERISA CASES
ORDER SETTING MANDATORY SCHEDULING CONFERENCE          ORDER RE JURY/COURT TRIAL FOR CASES ASSIGNED
                                                       TO JUDGE JOHN A. KRONSTADT
STANDING ORDER REGARDING CASE MANAGEMENT IN ALL
CIVIL CASES                                            JOINT EXHIBIT LIST
                                                       STANDING PROTECTIVE ORDER FOR PATENT CASES
SCHEDULING ORDER FOR CASES ASSERTING DENIAL OF RIGHT
OF ACCESS UNDER AMERICANS WITH DISABILITIES ACT        ASSIGNED TO JUDGE JOHN A. KRONSTADT
                                                       AGREEMENT TO BE BOUND
CIVIL MINUTES  GENERAL
                                                       EXHIBIT F: FORMAT FOR EVIDENTIARY OBJECTIONS
SETTLEMENT CONFERENCE PROCEDURES
                                                       EXHIBIT G: FORMAT FOR ATTORNEYS FEES SUMMARY
STANDING ORDER FOR ALL JUDGES OF THE NORTHERN          CHARTS
DISTRICT OF CALFORNIA
CONSENT TO PROCEED BEFORE A UNITED STATE MAJISTRATE
JUDGE
